COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: GARY FELSHER, FGH REALTY              §               No. 08-17-00111-CV
 PARTNERS, TVO INDIAN TRAIL
 PARTNERS, LP, AND AT                         §         AN ORIGINAL PROCEEDING
 WILLOWPOINTE PARTNERS, LP,
                                              §                   IN MANDAMUS
                      Relators.
                                              §

                                            §
                                          ORDER

       The Court has received and filed the Relators’ motion to dismiss. The appeal is therefore

reinstated. The motion is set for submission on August 9, 2017.

       IT IS SO ORDERED this 2nd day of August, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.